Case: 17-14153    Date Filed: 02/21/2018   Page: 1 of 7


                                                           [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 17-14153
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket No. 4:99-cr-00017-RH-GRJ-1



UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                      versus

ALEX RANDELL,
a.k.a. John Hayes,
a.k.a. Big Ace,

                                                            Defendant-Appellant.

                          ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       ________________________

                               (February 21, 2018)

Before MARCUS, ROSENBAUM and FAY, Circuit Judges.

PER CURIAM:
              Case: 17-14153     Date Filed: 02/21/2018    Page: 2 of 7


      Alex Randell, proceeding pro se, appeals the district court’s denial of his 18

U.S.C. § 3582(c)(2) motion to reduce his sentence. We affirm.

                                I. BACKGROUND

      In 1999, a jury convicted Randell of one count of possession with intent to

distribute cocaine base, in violation of 21 U.S.C. § 841 (Count One), and one count

of conspiracy to distribute cocaine base, in violation of 21 U.S.C. § 846 (Count

Two). Under the Sentencing Guidelines, specifically U.S.S.G. § 2D1.1, Randell’s

base offense level was 34. However, because Randell was found to be a career

offender based on his present felony controlled substance conviction and his

previous felony convictions for trafficking in cocaine, sale of cocaine, and

possession of cocaine with intent to sell, he had an adjusted total offense level of

37. Based on a total offense level of 37 and a criminal history category of VI, the

guideline imprisonment range was 360 months to life. Nonetheless, because the

statutory minimum mandatory sentence enhancement of life, pursuant to 21 U.S.C.

§§ 841(b)(1)(A)(iii) and 851, was greater than the minimum guideline term, the

guideline sentence became life. See U.S.S.G. § 5G1.1(c)(2). Accordingly, the

district court sentenced Randell to life imprisonment as to Counts One and Two, to

run concurrently.

      In January 2017, President Obama granted an executive order of clemency

and reduced Randell’s sentence to 360 months of imprisonment. In August 2017,


                                          2
              Case: 17-14153     Date Filed: 02/21/2018    Page: 3 of 7


Randell filed an 18 U.S.C. § 3582(c)(2) motion, arguing the district court should

retroactively apply the Sentencing Guidelines pursuant to Amendments 706, 750,

and 782. He argued that the district court had the authority to reduce his non-

guideline-range sentence after President Obama had reduced his sentence.

Although the executive clemency order was not listed in the docket, Randell

attached an affidavit from an attorney at the Department of Justice certifying that

President Obama had granted executive clemency to Randell.

      Following the government’s response, the district court denied Randell’s

motion, noting that the President’s order reducing Randell’s sentence did not affect

his guideline range or make Amendments 706, 750, and 782 applicable. The court

found that the amendments did not reduce the mandatory minimum sentence.

Further, the court found that, even absent the mandatory minimum sentence,

Randell was not eligible for a reduction because he was a career offender.

      Randell subsequently replied to the government’s response to his reduction-

of-sentence motion. He argued that, because he now had a non-guideline sentence,

the district court could exercise its discretion and reduce his sentence. The district

court deemed the motion to reply as a motion to alter or amend its judgment and

denied it. On appeal, Randell argues that, following the President’s commutation

of his statutory mandatory minimum life sentence, he became eligible for a further

sentence reduction based on the type and amount of drugs that his crime involved.


                                           3
              Case: 17-14153     Date Filed: 02/21/2018   Page: 4 of 7


                                 II. DISCUSSION

      We review de novo the district court’s conclusions about the scope of its

legal authority under 18 U.S.C. § 3582(c)(2). United States v. Colon, 707 F.3d
1255, 1258 (11th Cir. 2013). A district court may modify a defendant’s term of

imprisonment if the defendant was sentenced based on a range that subsequently

has been lowered by the Sentencing Commission. 18 U.S.C. § 3582(c)(2). Any

reduction, however, must be consistent with the Sentencing Commission’s policy

statements. Id. A defendant is eligible for a sentence reduction under § 3582(c)(2)

when an amendment listed in U.S.S.G. § 1B1.10(d) lowers his Guidelines range

that was calculated by the sentencing court prior to any departure or variance.

U.S.S.G. § 1B1.10 cmt. n.1(A). A reduction is not authorized when a statutory

provision, such as a mandatory minimum sentence, causes an applicable

amendment not to lower the Guidelines range. Id.

      When the district court considers a § 3582(c)(2) motion, it first must

recalculate the Guidelines range under the amended guidelines. United States v.

Bravo, 203 F.3d 778, 780 (11th Cir. 2000). When recalculating the Guidelines

range, it can only substitute the amended guideline and must keep intact all other

Sentencing Guidelines decisions made during the original sentencing. Id. The

district court next considers the 18 U.S.C. § 3553(a) factors. Id. at 781. However,




                                         4
               Case: 17-14153    Date Filed: 02/21/2018   Page: 5 of 7


if a defendant is not affected by an amendment, the court need not consider the

§ 3553(a) factors. See United States v. Webb, 565 F.3d 789, 793 (11th Cir. 2009).

      Amendment 706 reduced by two levels the base offense levels in U.S.S.G.

§ 2D1.1 applicable to crack cocaine offenses. See U.S.S.G. app. C, amend. 706.

Amendment 750, in relevant part, reduced the base offense level applicable to

offenses involving certain amounts of crack cocaine. See U.S.S.G. app. C., amend.

750. Amendment 782 reduced by two levels the base offense levels for most drug

quantities listed in the Drug Quantity Table in U.S.S.G. § 2D1.1(c). U.S.S.G. app.

C, amend. 782. Section 1B1.10(d) of the Sentencing Guidelines lists Amendments

706, 750 (parts A and C only), and 782 (subject to subsection (e)(1)). See U.S.S.G.

§ 1B1.10(d).

      “The law is clear that a sentencing court lacks jurisdiction to consider a

§ 3582(c)(2) motion, even when an amendment would lower the defendant’s

otherwise-applicable Guidelines sentencing range, when the defendant was

sentenced on the basis of a mandatory minimum.” United States v. Mills, 613 F.3d
1070, 1078 (11th Cir. 2010). A district court is not authorized to reduce a

defendant’s sentence under § 3582(c)(2) where a retroactively applicable

Guidelines amendment reduces his base offense level but does not alter the

Guidelines range upon which his sentence was based. United States v. Moore, 541
F.3d 1323, 1330 (11th Cir. 2008). When a drug offender such as Randell is


                                          5
              Case: 17-14153     Date Filed: 02/21/2018   Page: 6 of 7


sentenced under the career-offender guideline in U.S.S.G. § 4B1.1, the Guidelines

range upon which his sentence is based is calculated from § 4B1.1, not § 2D1.1.

See United States v. Lawson, 686 F.3d 1317, 1321 (11th Cir. 2012). Because an

amendment to § 2D1.1 does not affect a career offender’s Guidelines range, he is

ineligible for a sentence reduction under § 3582(c)(2) based on an amendment to

that guideline. Id. (affirming the denial of a sentence reduction under Amendment

750 to the Sentencing Guidelines).

      Amendments 706, 750, and 782 did not affect Randell’s Guidelines range

because he originally was sentenced to a statutory mandatory minimum life

sentence pursuant to 21 U.S.C. §§ 841(b)(1)(A)(iii) and 851. Although the

amendments would reduce Randell’s base offense level if it were calculated based

on drug weight, it would not alter the Guidelines-range minimum because the

Guidelines range still would be based on the statutory mandatory minimum

sentence. See Mills, 613 F.3d at 1077-78. Further, the amendments did not affect

his Guidelines range because, absent the mandatory minimum, Randell’s total

offense level and Guidelines range would have been determined by the career

offender guideline in § 4B1.1, not § 2D1.1. See Lawson, 686 F.3d at 1321.

Accordingly, the district court did not err in concluding that Randell was ineligible

for a sentence reduction pursuant to § 3582(c)(2) and Amendments 706, 752, and

782; it therefore did not need to consider the § 3553(a) factors. See Webb, 565


                                          6
              Case: 17-14153   Date Filed: 02/21/2018   Page: 7 of 7
F.3d at 793. Additionally, Randell’s presidential-commuted sentence did not affect

his Guidelines range.

      AFFIRMED.




                                        7